DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

                                                             Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

    Claims status
3.	This office action is a response to an application filed on 03/08/2021 in which claims 1-18 are pending for examination.

   Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 03/08/2021.

Drawings
5.	The Examiner contends that the drawings submitted on 03/08/2021 are acceptable for examination proceedings.


Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The specification fails to provide the support for antecedent basis of the following amended limitations: 
“a position of the downlink signal in the synchronization period based on an index of the downlink signal in the synchronization period”. 
Claimed Subject Matter is not in specification. 
In view of the specification and the priority application, the current specification only discusses “an example structure of a SCH and a BCH in a wireless communication system  and a beam index allocated to each TX beam is unique in one antenna area,  Fig. 2, paragraphs [0028], [0031],  i.e. the best that the specification supports is the subject matter of “beam index”, not “a position of the downlink signal in the synchronization period based on an index of the downlink signal in the synchronization period; the subject may implicitly disclose in fig. 2, however, not in the text”. Nowhere in the specification discloses “identifying a position of the downlink signal in the synchronization period based on an index of the downlink signal in the synchronization period”. 
Accordingly, the limitation is not supported by the specification. For the purpose of examination, the examiner will interpret as best understood.
[Note: If Applicant can identify the limitation “a position of the downlink signal in the synchronization period based on an index of the downlink signal in the synchronization period” in the spec, Examiner requests the Applicant to identify the exact location.]

Double Patenting
7.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-28 of Patent No.(US 9,894,624 B2), 1-20 of Patent No.(US 10,244,494 B2) and 1-19 of Patent No.(US 10,945,224 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No.(US 9,894,624 B2), 1-20 of Patent No.(US 10,244,494 B2), 1-19 of Patent No.(US 10,945,224 B2) all disclose the method for  transmitting or receiving broadcast and synchronization signal that are mapped to different resources in a wireless communication system.

Claim Rejections - 35 USC § 112
8. The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
10.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “identifying a position of the downlink signal in the synchronization period based on an index of the downlink signal in the synchronization period”.
Nowhere in the specification discloses “a position of the downlink signal in the synchronization period based on an index of the downlink signal in the synchronization period”. 
In view of the specification and the priority application, the current specification only discusses “an example structure of a SCH and a BCH in a wireless communication system  and a beam index allocated to each TX beam is unique in one antenna area,  Fig. 2, paragraphs [0028], [0031],  i.e. the best that the specification supports is the subject matter of “beam index”, not “a position of the downlink signal in the synchronization period based on an index of the downlink signal in the synchronization period”. In view of the specification and the priority application, no discussion about the limitations wherein “a position of the downlink signal in the synchronization period based on an index of the downlink signal in the synchronization period” has been made throughout the provisional disclosure. More particularly, both the present application and the previous one fail to disclose “identifying a position of the downlink signal in the synchronization period based on an index of the downlink signal in the synchronization period” as recited in the claim 1.
In view of the above analysis, the instant specification and the previous applications claimed for a priority fails to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. Under 35 U.S.C. 119(e), the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application. In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, “the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application.” See MPEP Section 211.05. Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. 
Claims 6, 11 and 16 recite parallel limitations, and thus, rejected for the same reasoning. The rest of the dependent claims are also rejected as being dependency upon the rejected base claims.
 [Note: If Applicant can identify the amended limitation “identifying a position of the downlink signal in the synchronization period based on an index of the downlink signal in the synchronization period” in the spec, Examiner requests the Applicant to identify the exact location.
If applicant is of the opinion that the written description of the specification already expressly/implicitly/inherently discloses the corresponding acts perform the claimed function, applicant should clarify the record by “stating on the record what corresponding acts, which are expressly/implicitly/inherently set forth in the written description of the specification, perform the claimed function”. ]. 
For the purpose of examinations, the examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a 
printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


12. 	Claims 1, 3-6, 8-11, 13-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wong (US 6,233,466 A1) hereinafter “Wong”.
Regarding claim 1, Wong discloses a method performed by a terminal in a wireless communication system (Figs. 2, 3, system and method is provided for adaptive downlink beamforming in wireless communication), the method comprising: 
receiving, from a base station (Fig. 3, column 6, line 58-67; control signal beam transmitting/receiving during a time slot), a downlink signal of a plurality of downlink signals in a synchronization period (Fig. 3, column 6, line 58-67; period of the total beam sweeping cycle), the downlink signal including a broadcast signal and a synchronization signal (Fig. 3, column 6, line 58-67; a primary synchronization code (Cp), a secondary synchronization code (Cs), a broadcast control channel (BCCH), and a paging control channel (PCH)); and 
identifying a position of the downlink signal in the synchronization period (Fig. 3, for e.g. total number of beams = 9; position of beam 7 is 7 slots from beam 1 and 2 more slots to beam 9; position of beam 6 is 6 slots from beam 1 and 3 more slots to beam 9) based on an index of the downlink signal (Fig. 3, column 8, line 61-67; column 9, line 7-9; column 10, line 41-45; index of the beam number in the sweep cycle) in the synchronization period (Fig. 3, column 8, line 61-67; column 9, line 7-9; column 10, line 41-45; number of beams per sweep cycle), 
wherein the broadcast signal (Fig. 3, column 8, line 61-67; column 9, line 7-9; column 10, line 41-45; unique beam identification number (BID) in the BCCH of each beam) includes information indicating a position of the synchronization period in a frame including a plurality of subframes (Fig. 3, column 8, line 61-67; column 9, line 7-9; column 10, line 41-45; position of the of beam depending on total number of beams i.e. M is the number of beams per sweep cycle and beam index i.e. i is the index of the beam number in the sweep cycle ).  


Regarding claim 3, Wong discloses the synchronization signal comprises a primary synchronization signal and a secondary synchronization signal (Fig. 3, column 6, line 58-67; column 7, line 1-6; a primary synchronization code (Cp), a secondary synchronization code (Cs), a broadcast control channel (BCCH), and a paging control channel (PCH)) wherein the broadcast signal and the synchronization signal are mapped to consecutive symbols (Fig. 3, column 6, line 58-67; column 7, line 1-6 primary and secondary synchronization codes (Cp and Cs) are transmitted simultaneously during a short 0.0625 ms (256 chip) interval at the beginning of the time slot; BCCH and PCH channel information is transmitted during the remainder of the time slot; PCCH and PCH channel information is repeated in all the time slots).

Regarding claim 4, Wong discloses the index of the downlink signal is identified based on a scrambling of a signal transmitted on a broadcast channel of the  broadcast signal (column 8, line 61-67; column 8, line 61-67; column 9, line 7-9; column 10, line 41-45; beam selection filters, and/or receive the filters from the base station, either using the broadcast channels or by sending request messages).

Regarding claim 5, Wong discloses transmitting, to the base station, a feedback signal for indicating at least one of the plurality of downlink signals, the plurality of downlink signals indexed in an ascending order in the synchronization period, and wherein the plurality of downlink signals corresponds to a plurality of transmission beams (column 4, line 4-15; column 8, line 61-67; column 9, line 7-9; column 10, line 41-45; after a predetermined sweep cycle period, the control signal beam is then retransmitted again in the same direction; typically, during this cycle period control signal beams are also transmitted in other specified directions; for example, control signal beams sweep around the base station once during each cycle, similar to the operation of a lighthouse; other patterns may also be used to achieve the same effect of alternately transmitting a sequence of control beams in distinct directional sectors of the cell during distinct time slots, so that the entire cell is covered by the collection of beams after a cycle period has passed).

Regarding claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.	Claims 2, 7, 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong (US 6,233,466 A1) hereinafter “Wong” in view of Malladi et al. (US 2008/0089282 A1), hereinafter “Malladi”.
	Regarding claim 2, Wong discloses a method according to claim 1.
	Wong does not explicitly disclose “the synchronization signal indicates a cell identity of the base station, and wherein the broadcast signal is scrambled based on the index of the downlink signal”.
However, Malladi from the same or similar field of endeavor discloses the synchronization signal indicates a cell identity of the base station, and wherein the broadcast signal is scrambled based on the index of the downlink signal (Fig. 6, paragraph [0056]; code sequences for SCH can be employed for cell identification; code sequences for, BCH can be utilized for (a) CP timing, (b) system bandwidth, and (c) other system information such as base station antenna configuration, peripheral cell information, etc).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the synchronization signal indicates a cell identity of the base station, and wherein the broadcast signal is scrambled based on the index of the downlink signal” as taught by Malladi, in the system of Wong, so that it would provide cell acquisition and sequences for acquiring cell information employing synchronization channels and a broadcast channel (Malladi, paragraph [0003]).

Regarding claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414